DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to a Request for Continued Examination filed on October 11, 2022 regarding Application No. 15/195,675.  The instant application is parent to International Application No. PCT/US2017/036158, filed on June 6, 2017.  Applicants amended claims 31, 41, and 51 and previously canceled claims 1-30.  Claims 31-60 are pending.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on October 11, 2022 has been entered.


Response to Arguments
Applicants’ arguments filed on October 11, 2022 have been fully considered but they are not persuasive.


In response to Applicants’ argument regarding Shepelev, “establish frame synchronization”, and “create a sensing scheme for an active stylus that can generate a signal that is able to be used with certain analog to digital converters” (Remarks/Arguments, p. 10), the Office respectfully submits that the argument is not commensurate with the rejections and claim language.

In response to Applicants’ argument regarding Shepelev, signals of different frequencies, different beat frequencies and capture periods, system with different analog to digital converters, system contemplated by Shepelev and a particular frequency, and Shepelev’s system and frequency orthogonal signals system (Remarks/Arguments, p. 10), the Office respectfully disagrees and submits that Shepelev’s system is functional with a system that includes frequency orthogonal signals.  More specifically, paragraph [0187] of Forlines discloses “the signal transmitted by the stylus is similar to the orthogonal signals which may be transmitted onto the rows…, and the stylus can be treated essentially as an extra row. Signals emitted by the stylus are coupled into nearby columns and the amount of signal received on the columns can be used to determine the position of the pen with respect to them.”  Thus, the system that includes capture periods for an active input device taught by Shepelev is functional with the system that includes frequency orthogonal signals taught by Forlines.

In response to Applicants’ argument regarding “implement Shepelev's system with more than one signal frequency orthogonal to each other”, resultant system, and “each of the plurality of non-overlapping, sequential capture periods of equal duration [being] a multiple of a beat period” (Remarks/Arguments, p. 10), the Office respectfully disagrees and submits that the argument is not commensurate with the rejections and the relevant features are taught and/or suggested by Forlines and Shepelev.  As discussed above, paragraph [0187] of Forlines discloses “the signal transmitted by the stylus is similar to the orthogonal signals which may be transmitted onto the rows…, and the stylus can be treated essentially as an extra row. Signals emitted by the stylus are coupled into nearby columns and the amount of signal received on the columns can be used to determine the position of the pen with respect to them.”  Thus, the system that includes frequency orthogonal signals taught by Forlines modified by the system that includes capture periods for an active input device taught by Shepelev teaches and/or suggests “each of the plurality of non-overlapping, sequential capture periods of equal duration is a multiple of a beat period”.

In response to Applicants’ arguments regarding Forlines, Oda, or Shepelev and “’each of the plurality of non-overlapping, sequential capture periods of equal duration [being] a multiple of a beat period’ as set forth in claims 31, 41, and 51”, and allowability of claims 31, 41, and 51 and claims 32-39, 42-49, and 52-59 (Remarks/Arguments, p. 10), the Office respectfully disagrees and submits that all features of newly amended independent claims 31, 41, and 51 are taught and/or suggested by the cited references and/or as discussed, as discussed above and in the rejections below.  As such, newly amended independent claims 31, 41, and 51 are not allowable.  In addition, claims 32-39, 42-49, and 52-59 are not allowable by virtue of their individual dependencies from one of newly amended independent claims 31, 41, and 51, and as discussed in the rejections below.

In response to Applicants’ argument regarding limitations of newly amended independent claims 31, 41, and 51, Bakken, remedy, and allowability of dependent claims 40, 50, and 60 (Remarks/Arguments, p. 10), the Office respectfully disagrees and submits that all features of newly amended independent claims 31, 41, and 51 are taught and/or suggested by the cited references and/or as discussed, as discussed above and in the rejections below.  As such, there are no deficiencies, as argued, for which Bakken is required to remedy and newly amended independent claims 31, 41, and 51 are not allowable.  In addition, claims 40, 50, and 60 are not allowable by virtue of their individual dependencies from one of newly amended independent claims 31, 41, and 51, and as discussed in the rejections below.

For the reasons discussed above and in the rejections below, pending claims 31-60 are not allowable.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 31-39, 41-49, and 51-59 are rejected under 35 U.S.C. 103 as being unpatentable over Forlines in US 2014/0340351 A1 (hereinafter Forlines) in view of Oda et al. in US 2010/0321315 A1 (hereinafter Oda), in further view of Shepelev et al. in US 2015/0261356 A1 (hereinafter Shepelev).

Regarding claim 51, Forlines (FIGs. 1 and 7) teaches:
A sensor (100; FIG. 1 and [0024]) comprising: 
a signal generator (FIG. 1 and [0024], see also FIG. 7 and [0127]) adapted to generate orthogonal signals ([0024], see also [0127]); 
a plurality of antennas adapted to have transmitted thereupon a plurality of signals during a plurality of non-overlapping sequential capture periods (FIG. 1 and [0024], see also FIG. 7, 702 and 703 and [0127], [0050], [0051], and [0206], [0110], and [0186], [0187], and [0189]); 
wherein at least one of the transmitted signals of the plurality of signals has a first frequency and starts at a first phase (i.e., a transmitted signal has a frequency and a phase such that at least one of the transmitted orthogonal signals of the plurality of orthogonal signals has a first frequency and starts at a first phase; [0024], see also [0186] and [0187]); 
wherein another one of the transmitted signals of the plurality of signals has a second frequency and starts at a second phase (i.e., a transmitted signal has a frequency and a phase such that another one of the transmitted orthogonal signals of the plurality of orthogonal signals has a second frequency and starts at a second phase; [0024], see also [0186] and [0187]); 
wherein the first and second frequencies are each frequency orthogonal with each other ([0024] (“’orthogonal’, i.e. separable and distinguishable from each other”); the same as Applicants’ disclosure at [0014]) and [0030]-[0032], see also [0186] and [0187]).  
	However, it is noted that Forlines does not teach:
		said plurality of non-overlapping sequential capture periods are of equal duration;
wherein phase of the at least one of the transmitted signals of the plurality of signals is synchronized for each of the plurality of non-overlapping, sequential capture periods of equal duration, and phase of the at least another signal of the transmitted signals of the plurality of signals is synchronized for each of the plurality of non-overlapping, sequential capture periods of equal duration.
	Oda (FIGs. 1, 3, 4, 7, 8, and 13) teaches:
a plurality of non-overlapping sequential capture periods are of equal duration (FIGs. 1, 7, and 8 and [0128]-[0131], see also [0382]);
wherein phase of at least one of transmitted signals (e.g., corresponding to F0; FIG. 3 and [0105]) of a plurality of signals (corresponding to F0-F15; FIG. 3 and [0105]) is synchronized for each of the plurality of non-overlapping, sequential capture periods of equal duration (e.g., F0, is synchronized, i.e., synchronized corresponding to one of F0-F15 , e.g., F0, based on a same starting phase INITIAL PHASE, for each of a plurality of non-overlapping sequential, sensing capture periods as per FIG. 13; FIGs. 1, 3, 4, and 13, [0087], [0108], [0113], [0116], [0161], [0166], [0168], and [0169]; also, it would have been obvious to one of ordinary skill in the art to include the claimed features because it would have been obvious to try as well as within the general skill of one of ordinary skill in the art to select known features on the basis of their suitability for the intended use), and phase of at least another signal of the transmitted signals (e.g., corresponding to F1; FIG. 3 and [0105]) of the plurality of signals is synchronized for each of the plurality of non-overlapping, sequential capture periods of equal duration (FIGs. 1, 7, and 8 and [0128]-[0131], see also [0382]) (e.g., F1, is synchronized, i.e., synchronized corresponding to one of F0-F15 , e.g., F1, based on a same starting phase INITIAL PHASE, for each of the plurality of non-overlapping, sequential sensing capture periods as per FIG. 13; FIGs. 1, 3, 4, and 13, [0087], [0108], [0116], [0161], [0166], [0168], and [0169]; also, it would have been obvious to one of ordinary skill in the art to include the claimed features because it would have been obvious to try as well as  within the general skill of one of ordinary skill in the art to select known features on the basis of their suitability for the intended use).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the sensor taught by Forlines to include: the features taught by Oda, such that Forlines as modified teaches: a plurality of antennas adapted to have transmitted thereupon a plurality of signals during a plurality of non-overlapping sequential capture periods of equal duration (the plurality of antennas, plurality of signals, and plurality of capture periods taught by Forlines combined with the plurality of capture periods taught by Oda); wherein phase of the at least one of the transmitted signals of the plurality of signals is synchronized for each of the plurality of non-overlapping, sequential capture periods of equal duration (the at least one of the transmitted signals and plurality of capture periods taught by Forlines combined with phase of at least one of transmitted signals, synchronized, and plurality of capture periods taught by Oda), and phase of the at least another signal of the transmitted signals of the plurality of signals is synchronized for each of the plurality of non-overlapping, sequential capture periods of equal duration (the at least another signal of the transmitted signals and plurality of capture periods taught by Forlines combined with phase of at least another signal of the transmitted signals, synchronized, and plurality of capture periods taught by Oda), because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, the pointer detection apparatus taught by Oda ([0003]) is comparable to the sensor taught by Forlines because they both determine touch locations.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the sensor taught by Forlines to include: the features taught by Oda, with the predictable result of determining touch locations.
	However, it is noted that Forlines as modified by Oda, as particularly cited, does not teach:
wherein each of the plurality of non-overlapping, sequential capture periods of equal duration is a multiple of a beat period.
	Shepelev (FIG. 10) teaches:
wherein each of a plurality of non-overlapping, sequential capture periods of equal duration (see FIG. 10, 1015, [0117], [0122], [0131], and [0133]) is a multiple of a beat period (e.g., capture period of 10 µs of is a multiple of a beat period of 10 µs (10 µs x 1 = 10 µs; Factive = 200 kHz; Fsense = 100 kHz (Tsense = 1/100 kHz = 10 µs); Fbeat = 200 kHz-100 kHz = 100 kHz (Tbeat = 1/100 kHz = 10 µs); Fbeat = Factive-Fsense; T = period); see FIG. 10, [0117], [0131], and [0133], see also FIGs. 7-9 and [0122]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the sensor taught by Forlines as modified by Oda, as particularly cited, to include: the features taught by Shepelev, such that Forlines as modified teaches: wherein each of the plurality of non-overlapping, sequential capture periods of equal duration is a multiple of a beat period (the plurality of capture periods taught by Forlines as modified combined with the plurality of capture periods and beat period taught by Shepelev), in order to “provide a desired beat frequency… that is suitable for ADC measurements.”  (Shepelev: [0133], see also [0117]).

	Regarding claim 52, Forlines as modified by Oda and Shepelev teaches:
The sensor of claim 51, further comprising a processor adapted to preselect the first and second frequencies (Forlines: see [0030]-[0033] and [0233], see also [0163] and [0167]) and the first and second starting phases are preselected (Oda: FIGs. 1, 3, and 4, [0108], [0116], and [0428]).

	Regarding claim 53, Forlines as modified by Oda and Shepelev teaches:
The sensor of claim 52, wherein the sensor is adapted to take measurements of the at least one of the transmitted signals and the another one of the transmitted signals during each capture period (Forlines: see FIG. 1, [0024], and [0029]).

Regarding claim 54, Forlines as modified by Oda and Shepelev teaches:
The sensor of claim 53, wherein the processor is adapted to perform a Discrete Fourier Transform on measurements taken (Forlines: see [0033], [0050], [0051], and [0233]).

Regarding claim 55, Forlines as modified by Oda and Shepelev teaches:
The sensor of claim 53, wherein the processor is adapted to perform a Fast Fourier Transform on measurements taken (Forlines: see [0033], [0050], [0051], [0163], and [0233]).

	Regarding claim 56, Forlines as modified by Oda and Shepelev teaches:
The sensor of claim 55, wherein the processor preselects the first and second frequencies and the first and second starting phases to mitigate variation in calculated values for the measured at least one of the transmitted signals and another one of the transmitted signals (Forlines: preselects the first and second frequencies to mitigate variation (i.e., due to interference); see [0030]-[0033], [0042], [0043], [0163], [0167], and [0233]; Oda: preselects the first and second starting phases to mitigate beat related variation; see FIGs. 1, 3, and 4, [0087], [0108], [0116], [0404]-[0406], and [0428]).

	Regarding claim 57, Forlines as modified by Oda and Shepelev teaches:
The sensor of claim 56, wherein the processor preselects the first and second frequencies to overcome noise (Forlines: to overcome noise (i.e., interference); see [0030]-[0033], [0042], [0043], [0163], [0167], and [0233]).

	Regarding claim 58, Forlines as modified by Oda and Shepelev teaches:
The sensor of claim 56, wherein the processor preselects the first and second frequencies and the first and second starting phases to overcome interference (Forlines: preselects the first and second frequencies to overcome interference; see [0030]-[0033], [0042], [0043], [0163], [0167], and [0233]; Oda: preselects the first and second phases to overcome beat related interference; see FIGs. 1, 3, and 4, [0087], [0108], [0116], [0404]-[0406], and [0428]).

	Regarding claim 59, Forlines as modified by Oda and Shepelev teaches:
The sensor of claim 56, wherein the processor preselects the first and second frequencies and the first and the first and second starting phases to overcome phantom touches (Forlines: preselects the first and second frequencies to overcome phantom touches; see [0030]-[0033], [0042], [0043], [0123]-[0126], [0163], [0167], and [0233]; Oda: preselects the first and second starting phases; see FIGs. 1, 3, and 4, [0087], [0108], [0116], and [0428]).

	Regarding claim 31, Forlines is modified in the same manner and for the same reasons set forth in the discussion of claim 51 above.  Thus, claim 31 is rejected under similar rationale as claim 51 above.

Regarding claim 41, Forlines is modified in the same manner and for the same reasons set forth in the discussion of claim 51 above.  Thus, claim 41 is rejected under similar rationale as claim 51 above.

Regarding claims 32 and 42, these claims are rejected under similar rationale as claim 52 above.

Regarding claims 33 and 43, these claims are rejected under similar rationale as claim 53 above.

Regarding claims 34 and 44, these claims are rejected under similar rationale as claim 54 above.

Regarding claims 35 and 45, these claims are rejected under similar rationale as claim 55 above.

Regarding claims 36 and 46, these claims are rejected under similar rationale as claim 56 above.

Regarding claims 37 and 47, these claims are rejected under similar rationale as claim 57 above.

Regarding claims 38 and 48, these claims are rejected under similar rationale as claim 58 above.

Regarding claims 39 and 49, these claims are rejected under similar rationale as claim 59 above.


Claims 40, 50, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Forlines in view of Oda, in further view of Shepelev, and in further view of Bakken et al. in US 2015/0324029 A1 (hereinafter Bakken).

Regarding claim 60, Forlines as modified by Oda and Shepelev teaches:
The sensor of claim 56, wherein the processor preselects the first and second frequencies (Forlines: see [0024], [0030]-[0033], [0042], [0043], [0163], [0167], and [0233], see also [0186] and [0187]) and the first and second starting phases (Oda: see FIGs. 1, 3, and 4, [0087], [0108], [0116], and [0428]).
	However, it is noted that Forlines as modified by Oda and Shepelev, as particularly cited, does not teach:
		said preselection is to overcome jitter.

	Bakken teaches:
preselecting a frequency and a starting phase to overcome jitter ([0041], [0043], [0044], and [0046]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the sensor taught by Forlines as modified by Oda and Shepelev, as particularly cited, to include: the features taught by Bakken, such that Forlines as modified teaches: wherein the processor preselects the first and second frequencies and the first and second starting phases to overcome jitter (the processor and preselected first and second frequencies taught by Forlines combined with the processor and preselected first and second starting phases taught by Oda and preselecting a frequency and a starting phase to overcome jitter taught by Bakken), to overcome jitter.

Regarding claims 40 and 50, Forlines is modified in the same manner and for the same reason set forth in the discussion of claim 60 above.  Thus, claims 40 and 50 are each rejected under similar rationale as claim 60 above.


Claims 31, 41, and 51 are also rejected under 35 U.S.C. 103 as being unpatentable over Forlines in view of Schwartz et al. in US 2011/0148435 A1 (hereinafter Schwartz), in further view of Shepelev.

Regarding claim 51, Forlines (FIGs. 1 and 7) teaches:
A sensor (100; FIG. 1 and [0024]) comprising: 
a signal generator (FIG. 1 and [0024], see also FIG. 7 and [0127]) adapted to generate orthogonal signals ([0024], see also [0127]); 
a plurality of antennas adapted to have transmitted thereupon a plurality of signals during a plurality of non-overlapping sequential capture periods (FIG. 1 and [0024], see also FIG. 7, 702 and 703 and [0127], [0050], [0051], and [0206], [0110], and [0186], [0187], and [0189]); 
wherein at least one of the transmitted signals of the plurality of signals has a first frequency and starts at a first phase (i.e., a transmitted signal has a frequency and a phase such that at least one of the transmitted orthogonal signals of the plurality of orthogonal signals has a first frequency and starts at a first phase; [0024], see also [0186] and [0187]); 
wherein another one of the transmitted signals of the plurality of signals has a second frequency and starts at a second phase (i.e., a transmitted signal has a frequency and a phase such that another one of the transmitted orthogonal signals of the plurality of orthogonal signals has a second frequency and starts at a second phase; [0024], see also [0186] and [0187]); 
wherein the first and second frequencies are each frequency orthogonal with each other ([0024] (“’orthogonal’, i.e. separable and distinguishable from each other”); the same as Applicants’ disclosure at [0014]) and [0030]-[0032], see also [0186] and [0187]).  
	However, it is noted that Forlines does not teach:
		said plurality of non-overlapping sequential capture periods are of equal duration;
wherein phase of the at least one of the transmitted signals of the plurality of signals is synchronized for each of the plurality of non-overlapping, sequential capture periods of equal duration, and phase of the at least another signal of the transmitted signals of the plurality of signals is synchronized for each of the plurality of non-overlapping, sequential capture periods of equal duration.
	Schwartz (FIGs. 6, 11, and 12) teaches:
a plurality of non-overlapping sequential capture periods are of equal duration ([0090] and [0109], see also [0068], [0069], [0110], [0117], and [0118]);
wherein phase of at least one of transmitted signals (e.g., of TX1,4; FIG. 6 and [0109]) of a plurality of signals (e.g., of TX1, 4 and TX2,4; FIG. 6 and [0109]) is synchronized ([0109] (frame to frame constant phase synchronized)) for each of the plurality of non-overlapping, sequential capture periods of equal duration ([0090] and [0109]), and phase of at least another signal of the transmitted signals (e.g., of TX2,4; FIG. 6 and [0109]) of the plurality of signals is synchronized ([0109] (frame to frame constant phase synchronized)) for each of the plurality of non-overlapping, sequential capture periods ([0090] and [0109]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the sensor taught by Forlines to include: the features taught by Schwartz, such that Forlines as modified teaches: a plurality of antennas adapted to have transmitted thereupon a plurality of signals during a plurality of non-overlapping sequential capture periods of equal duration (the plurality of antennas, plurality of signals, and plurality of capture periods taught by Forlines combined with the plurality of capture periods taught by Schwartz); wherein phase of the at least one of the transmitted signals of the plurality of signals is synchronized for each of the plurality of non-overlapping, sequential capture periods of equal duration (the at least one of the transmitted signals and plurality of capture periods taught by Forlines combined with phase of at least one of transmitted signals, synchronized, and plurality of capture periods taught by Schwartz), and phase of the at least another signal of the transmitted signals of the plurality of signals is synchronized for each of the plurality of non-overlapping, sequential capture periods of equal duration (the at least another signal of the transmitted signals and plurality of capture periods taught by Forlines combined with phase of at least another signal of the transmitted signals, synchronized, and plurality of capture periods taught by Schwartz), to “reduce or prevent artifacts”.  ([0109]).
	However, it is noted that Forlines as modified by Schwartz, as particularly cited, does not teach:
wherein each of the plurality of non-overlapping, sequential capture periods of equal duration is a multiple of a beat period.
	Shepelev (FIG. 7) teaches:
wherein each of a plurality of non-overlapping, sequential capture periods of equal duration (see FIG. 10, 1015, [0117], [0122], [0131], and [0133]) is a multiple of a beat period (e.g., capture period of 10 µs of is a multiple of a beat period of 10 µs (10 µs x 1 = 10 µs; Factive = 200 kHz; Fsense = 100 kHz (Tsense = 1/100 kHz = 10 µs); Fbeat = 200 kHz-100 kHz = 100 kHz (Tbeat = 1/100 kHz = 10 µs); Fbeat = Factive-Fsense; T = period); see FIG. 10, [0117], [0131], and [0133], see also FIGs. 7-9 and [0122]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the sensor taught by Forlines as modified by Schwartz, as particularly cited, to include: the features taught by Shepelev, such that Forlines as modified teaches: wherein each of the plurality of non-overlapping, sequential capture periods of equal duration is a multiple of a beat period (the plurality of capture periods taught by Forlines as modified combined with the plurality of capture periods and beat period taught by Shepelev), in order to “provide a desired beat frequency… that is suitable for ADC measurements.”  (Shepelev: [0133], see also [0117]).

	Regarding claim 31, Forlines is modified in the same manner and for the same reasons set forth in the discussion of claim 51 immediately above.  Thus, claim 31 is rejected under similar rationale as claim 51 immediately above.

Regarding claim 41, Forlines is modified in the same manner and for the same reasons set forth in the discussion of claim 51 immediately above.  Thus, claim 41 is rejected under similar rationale as claim 51 immediately above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.


/K. K./
Examiner, Art Unit 2626
/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        11/22/2022B